1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     CARLOS VARGAS,                                        Case No. 3:19-cv-00664-MMD-CBC
4                                              Plaintiff                      ORDER
5            v.
6     KNIGHT, et al.,
7                                          Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

12   filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1, 1-2).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis and attach both an inmate account statement for the past six

16   months and a properly executed financial certificate. Plaintiff has not submitted a properly

17   executed financial certificate or an inmate account statement. (See ECF No. 1). As such,

18   the in forma pauperis application is denied without prejudice. The Court will retain

19   Plaintiff’s civil rights complaint (ECF Nos. 1-1, 1-2), but will not file it until the matter of the

20   payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure the

21   deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the

22   full filing fee for this action. If Plaintiff chooses to file a new application to proceed in

23   forma pauperis he must file a fully complete application to proceed in forma pauperis and

24   attach both an inmate account statement for the past six months and a properly executed

25   financial certificate.

26   II.    CONCLUSION

27          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

28   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new and fully
1    complete application.
2           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
3    approved form application to proceed in forma pauperis by a prisoner, as well as the
4    document entitled information and instructions for filing an in forma pauperis application.
5           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
6    order, Plaintiff will either: (1) file a new and fully complete application to proceed in forma
7    pauperis, on the correct form with complete financial attachments, including both an
8    inmate account statement for the past six months and a properly executed financial
9    certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a
10   civil action (which includes the $350 filing fee and the $50 administrative fee).
11          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
12   dismissal of this action may result.
13          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
14   (ECF Nos. 1-1, 1-2) but will not file it at this time.
15          DATED: November 5, 2019.
16
17                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
